Citation Nr: 0704382	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  03-24 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from June 1977 to October 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  By letter received by the RO in 
November 2004, the veteran withdrew from appeal the issues of 
entitlement to service connection for a bilateral knee 
condition and right and left inguinal hernias. 

The case returns to the Board following a remand to the RO in 
August 2005.  


FINDING OF FACT

There is no competent evidence of a nexus between the 
veteran's residuals of a right eye injury and his period of 
active duty service.  


CONCLUSION OF LAW

Service connection for residuals of a right eye injury is not 
established.  38 U.S.C.A. §§ 1131, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).     

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Here, service medical records show that the veteran's vision 
in his right eye was evaluated at 20/50 (near and far) 
without correction at his June 1977 entrance examination.  He 
was given glasses to correct his vision.  After experiencing 
blurred vision and sharp, intermittent pain which developed 
in the frontal forehead and radiated to the right eye, the 
veteran was treated in November and December of 1978 where it 
was determined that the pain was possibly associated with a 
headache.  The veteran sustained an injury to his right eye 
in January 1980, causing trauma to the right orbit and globe.  
The veteran was initially diagnosed with traumatic scleritis, 
but after a medical consultation his diagnosis was changed to 
subconjunctival hemorrhage due to trauma.  There was no 
hyphema in the anterior chamber.  The physician also noted 
that keratoprecipitate on the corneal endothelium seemed to 
be the product of an old scar.  In his May 1982 report of 
medical history, the veteran complained of dizziness, eye 
aches, and blurred vision and indicated that he wore glasses, 
although his separation examination report indicated that his 
vision was normal.  

Private post-service medical records show that the veteran 
was struck in the right eye by an elbow while playing 
basketball in August 1995.  As a result, he experienced a 
sudden loss of vision in the right eye and was admitted to 
the HealthSouth Medical Center three days later where he was 
diagnosed with decreased vision of the right eye secondary to 
trauma and noted to have a dehisced cataract with uveal 
prolapse.  The veteran underwent surgery to repair the 
dehisced cataract and reposition the uveal tissue of the 
right eye.  The veteran has claimed that he is virtually 
blind in his right eye due to complications from the cataract 
surgery and, as a result, was unable to pursue his occupation 
as a roofer and concrete worker.  

The veteran underwent an elective laser vitrectomy in May 
1999 where the surgeon noted a large corneal macular scar 
close to but not including the veteran's fovea.  Similarly, 
in July 1999, while examining the posterior segment of the 
veteran's eye, a VA staff optometrist noted an old post-
inflammatory scar in the veteran's superior macula extending 
inferiorly to disrupt the fovea.  The VA optometrist 
diagnosed the veteran with mild anterior uveitis and 
longstanding decreased visual acuity since childhood, 
secondary to the old post-inflammatory scar.  

The veteran was afforded a VA examination in July 2006.  
After reviewing the veteran's claims folder, the VA 
optometrist noted that the veteran suffered from decreased 
visual acuity upon entry into service as a result of some 
pre-service inflammatory event, most likely ocular 
histoplasmosis.  He opined that the trauma sustained on 
active duty in January 1980 was not significant enough to 
cause the traumatic cataract that led to the veteran's 
current eye problems, citing the lack of findings of hyphema 
and iris synechia in the January 1980 medical report to 
support his conclusion.  He further opined that the blunt 
trauma sustained by the right eye during the basketball game 
in August 1995 caused the veteran's significant decrease in 
vision, visual field loss, and glaucoma.  

Upon a review of the record, the Board finds that the 
preponderance of the evidence is against service connection 
for residuals of a right eye injury. 38 U.S.C.A. § 5107(b).  
There is no competent evidence of a nexus between the current 
disorder and the veteran's period of service.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  That is, there is no medical evidence of a 
relationship between the current disabling residuals of a 
right eye injury and the veteran's active service.  Service 
and post-service medical records, as a whole, provide much 
evidence against this claim.  Rather, the evidence suggests 
that the veteran's current vision problems are the result of 
an inflammatory event prior to service and the blunt trauma 
sustained in August 1995.  

Furthermore, the veteran's personal opinion that his eye 
disorder is somehow related to service is not competent 
evidence needed to establish service connection.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  The Board 
therefore concludes that the preponderance of the evidence is 
against service connection for residuals of a right eye 
injury.  38 U.S.C.A. § 5107(b).  The appeal is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
August 2002, September 2003, and September 2005 as well as 
information provided in the July 2003 statement of the case 
and September 2004 and August 2006 supplemental statements of 
the case, the RO advised the veteran of the evidence needed 
to substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the July 2003 statement of the case 
and September 2004 and August 2006 supplemental statements of 
the case include the text of the regulation that implements 
the notice and assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the December 2002 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran was provided such notice by letter dated September 
2005.  Accordingly, the Board finds that the RO has provided 
all required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal by 
letter dated July 2006 and in the August 2006 supplemental 
statement of the case.  The Board further finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error.  See Overton v. Nicholson, 
No. 02-1814 (September 22, 2006) (finding that the Board 
erred by relying on various post-decisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless, as the Board has done 
in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA treatment records, Social 
Security Administration (SSA) records, and a VA examination.  
See 38 U.S.C.A. § 5103A(d).  In addition, the veteran 
provided information from a medical treatise as well as lay 
evidence in the form of his own written statements.  By 
correspondence dated September 2005 and September 2006, the 
veteran indicated that he has no additional evidence to 
submit in support of his appeal.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.


ORDER

Service connection for residuals of a right eye injury is 
denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


